As noted previously, for claim interpretation purposes the Examiner notes the following.  While upon initial review on might consider the formulas (H1), (H2) and (H3) to be a narrow embodiment but upon closer review these structures are actually quite broad.  For instance at first glance the formula (H1) appears to be a triblock ABA type polymer. Upon closer review, though, A1 only needs to “include” at least one structure from (A1) such that this allows for other structures as well.  Furthermore the R groups in the (A1) structures can include any organic group such that any other structure can be attached thereto.  This turns an ABA type polymer into something that can be part of a much larger polymer network.  This will be further elaborated upon the prior art rejections below.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. in view of Koetzle.
	The teachings in Akiyama et al. were noted previously.  Akiyama et al. teach a polymer composition including a polysiloxane and an organic solvent.  Note that the polysiloxane is the reaction product of one or more silanes noted as compounds (2) to (4) in column 4, lines 16 and on.  Column 7, lines 49, specifically teaches that the compounds can be used in combination.  
	Compound (4) embraces disilanes which meet the claimed Psi structure as it contains two (which meets the claimed requirement of at least one) units of the formula in (A-2-1).  See column 6, lines 20 and on, which teach such disilanes.  Note that this contains disilanes that will have 2 organic groups meeting the (A-2-1) formula having a2 subscript (such as dimethoxy tetramethyldisilane) as well as disilanes that will result in more crosslinking meeting the (A-2-1) formula having the subscript a4 (such as hexaeth-oxydisilane).  
	When mixtures of compound 4 and compounds 2 and 3 are formed the Si-alkoxy groups of the disilane will react to form Si-O-Si linkage as found in formula (H1) (the A atom between Psi and A2) and the condensation of the alkoxysilanes of formula (2) and 3) will result in the A1A2 groups. Note that the breadth of the term “organic group” found in the polysiloxane structure (I-2) allows for any type of group such that any additional disilane groups that may condense and polymerize with this silanes are embraced by the instantly claimed polysilane-polysiloxane resin. 
	For instance note in Synthesis Example 1 that there is 6.9 grams as complete condensation product of a disilane compared 13.2 grams of siloxane units.  This clearly indicates the presence of a siloxane resin structure as well as a disilane structure.  The Examiner recognizes that this disilane structure is not an Si-Si unit but an Si-CH2-Si structure but this difference is rendered obvious by the totality of the teachings in Akiyama et al., particularly in the definition of compound (4).  
	Thus Akiyama et al. render obvious a polysilane polysiloxane resin as claimed.  	As a solvent, starting on column 12 Akiyama et al. teach various solvents.  It is preferred to use a solvent having a boiling point of less than 250 oC such as a ketone or aromatic hydrocarbon solvents.  This includes acetone, toluene and xylene (again see columns 12 to 14).  The Synthesis Example 1 referenced supra uses ethanol.  This does not specifically teach a terpene solvent as claimed.  Note that, as claimed, the solvent comprises a terpene having at least one hydroxy or acetoxy group.  This allows for the presence of other solvents.
	Koetzle teaches that the addition of terpene alcohol (i.e. a terpene having a hydroxy group) to solvents such as ethanol, toluene, xylene and acetone (as well as others) increases the flash point to make the solvents safer.  See for instance column 1, lines 45 to 60.  
	As such one having ordinary skill in the art would have been motivated by the teachings in Koetzle to add an amount of terpene alcohol to solvents such as acetone, ethanol, toluene, xylene and others when used in Akiyama et al. in an effort to take advantage of the benefits and properties thereof.  In this manner claim 9 is rendered obvious.  

Claims 1 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Anno et al.
	The teachings in Anno et al. were noted in the previous office action.  In short, Anno et al. teach a polysiloxane that is the hydrolytic condensate of a silane (S1), a silane (S2) or combinations thereof.  This suggests a product in which (S1) and (S2) are condensed to form a polymer.  Note that silane (S1) includes silanes as found in para-graphs 60 and on and will result in a polysiloxane structure having at least one of the formula (A-1-1) to (A-1-4).  Note that silane (S2) includes silanes that can contain from 2 to 21 Si atoms bonded in an Si-Si manner.  See paragraph 75 and note that “b” can be 0 and “p” can be 1 to 20.  This includes a Psi unit having polysilane units of the formula (A-2-1).  In this manner the polysilane-polysiloxane resin is rendered obvious by Anno et al.  
	In addition to that noted supra, the Examiner also draws attention to paragraph 254 and on which teaches various silanes.  M-7 is a disilane that differs from that claim-ed in that it contains a benzene ring between the two Si atoms but paragraph 75 teach-es the alternative use of such a silane and one that will form the claimed polysilane structure such that this difference between the working example and that claimed would have been obvious.  Note that Synthesis Example 11 uses a combination of silanes with M-1 and M-4 being in an extreme molar excess such that a polysiloxane network meet-ing the units A1-A2O will be formed.  As noted above, the fact that the R units in this sil-oxane network can be any organic group allows for any polysilane or extended siloxane units that may be present on this siloxane unit.  In this manner, too, the claimed polysilane-polysiloxane resin is rendered obvious by Anno et al.
	Paragraph 173 teaches cyclohexyl and methylcyclohexyl acetate solvent meeting the solvent in both claims 1 and 2.
	From this, given the totality of the teachings in Anno et al., the instant claims are rendered obvious.
	For claim 3 note that the silanes in (S2) of Anno et al. meet the requirement of the polysilane resin while the excess amount of polysiloxane in, for instance, Example 11 indicates the formation of a siloxane resin prior to mixing with a polysilane.
	For claims 4 and 5 see paragraph 207.
	For claim 6 note again that the polysilane embraced by (S2) falls within this claimed range.
	For new claims 7 and 8 which include the phrase “consisting essentially of”, applicants correctly note that that this language limits the scope of the claims to materials which do not materially affect the basic and novel characteristics of the claimed invention.  While applicants provide emphasis on the words materially, basic and novel in their response, they should have emphasized “of the claimed invention”.  Applicants argue that the nitrogen containing heterocyclic ring structure is an essential component of the composition of Anno et al. but they have not shown how this compound affects the basic and novel characteristics of the claimed invention.  The fact that it is critical in Anno et al. does not indicate that it materially affects the basic and novel characteristics of the claimed invention.
If applicants contend that additional material in the prior art is excluded by "consisting essentially of” applicants have the burden of showing that the introduction of additional components would materially change the characteristics of the invention.  Note, for instance, that both the claimed composition and that in Anno et al. have alkali developability such that it does not appear that the compound (C) of Anno et al. would have a material effect on this characteristic in the claimed composition.  Again, in the absence of any such showing (as at this point in examination) this termed is given the weight of "comprising".  

Applicants’ remarks have been considered but are not deemed persuasive.  In an effort to establish unobviousness, applicants compare the polysiloxane from Synthesis Example 11 of Anno et al. to one made within the breadth of the claims.  This is not sufficient because there is nothing that shows that the results in Examples 3 and 4 are representative of the claimed composition as a whole.  Note that these examples only use one resin species while the claims encompass a significantly broader genus.  It is impermissible to extrapolate from the results obtained with a limited combination of components to expect the same unexpected results for broader combinations of com-ponents. Furthermore it is unclear if the results (the “evaluation” in Table A) are truly unexpected.  While this refers to Good and Bad results, the difference between Good and Bad can be very slight.  For instance a Good rating could be 10.0 nm/sec while a bad rating can be 9.9 nm/sec.  Such a slight difference would not be an unexpected difference such that the broad generalizations “Good” and “Bad” are not useful in establishing unobviousness.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al.
	The teachings in Hamada et al. were noted in the previous office action.  Hamada et al. teach a composition that contains a siloxane and a crosslinking agent.  The siloxane is prepared by the hydrolysis/condensation of silanes (1) and (2).  See paragraph 21 and on.  This results in a siloxane compound meeting polysiloxane structure (I-2) and the A1A2-O units in the polymer (H-1).  These groups are crosslinked with one of the agents (3) to (8).  Of particular importance please see paragraph 41 which teaches various polysilanes meeting Psi in the polymer (H-1).  Note that these cyclic silanes do not meet (A-2-2) but do meet (A-2-1) when the units are all those having the subscript a3.  
	The Examiner acknowledges that cyclosilanes do not fall within the breadth of the structure shown for Formula (3) but Hamada et al. specifically delineate and thus anticipate four cyclosilanes that meet that claimed.  As such one having ordinary skill in the art would have been motivated to select such silanes as the crosslinking agent therein.  It is not clear if Formula 3 is erroneous or if listing cyclosilanes is erroneous but given the fact that multiple cyclosilanes are specifically taught and that the Examiner must consider all of the teachings in Hamada et al., this renders obvious a polysilane-polysiloxane resin as claimed.
	As a solvent, starting in paragraph 60 Hamada et al. teach various solvents.  This includes acetone, toluene, xylene, heptane and hexane.  This does not specifically teach a terpene solvent as claimed.  Note that, as claimed, the solvent comprises a terpene having at least one hydroxy or acetoxy group.  This allows for the presence of other solvents.
	Koetzle teaches that the addition of terpene alcohol (i.e. a terpene having a hydroxy group) to solvents such as ethanol, toluene, xylene and acetone (as well as others) increases the flash point to make the solvents safer.  See for instance column 1, lines 45 to 60.  
	As such one having ordinary skill in the art would have been motivated by the teachings in Koetzle to add an amount of terpene alcohol to solvents such as acetone, ethanol, toluene, xylene and others when used in Hamada et al. in an effort to take advantage of the benefits and properties thereof.  In this manner claim 9 is rendered obvious.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Mgm
7/28/2022


/MARGARET G MOORE/Primary Examiner, Art Unit 1765